

113 HR 2318 RH: Federal Facility Accountability Act of 2013
U.S. House of Representatives
2013-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 184113th CONGRESS1st SessionH. R. 2318[Report No. 113–180, Part I]IN THE HOUSE OF REPRESENTATIVESJune 11, 2013Mr. Latta introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJuly 30, 2013Reported from the Committee on Energy and Commerce with an amendmentStrike out all after the enacting clause and insert the part printed in italicJuly 30, 2013Referral to the Committee on Transportation and Infrastructure extended for a period ending not later than November 1, 2013November 1, 2013Additional sponsor: Mr. CramerNovember 1, 2013The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on June 11, 2013A BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 with respect to the applicability of the Act to Federal facilities, and for other purposes.1.Short titleThis Act may be cited as the Federal Facility Accountability Act of 2013.2.Federal facilities(a)Application to Federal GovernmentSection 120(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(a)) is amended in the heading by striking of Act.(b)Application of requirements to Federal facilitiesSection 120(a)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(a)(2)) is amended—(1)by striking preliminary assessments and inserting response actions;(2)by inserting or after National Contingency Plan,;(3)by striking , or applicable to remedial actions at such facilities; and(4)by inserting or have been before owned or operated.(c)Applicability of lawsSection 120(a)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(a)(4)) is amended to read as follows:(4)Applicability of laws(A)In generalEach department, agency, and instrumentality of the United States shall be subject to, and comply with, at facilities that are or have been owned or operated by any such department, agency, or instrumentality, State substantive and procedural requirements regarding response relating to hazardous substances or pollutants or contaminants, including State hazardous waste requirements, in the same manner and to the same extent as any nongovernmental entity.(B)Compliance(i)In generalThe United States hereby expressly waives any immunity otherwise applicable to the United States with respect to any State substantive or procedural requirement referred to in subparagraph (A).(ii)Injunctive reliefNeither the United States, nor any agent, employee, nor officer thereof, shall be immune or exempt from any process or sanction of any State or Federal Court with respect to the enforcement of any injunctive relief under subparagraph (C)(ii).(iii)Civil penaltiesNo agent, employee, or officer of the United States shall be personally liable for any civil penalty under any State substantive or procedural requirement referred to in subparagraph (A), or this Act, with respect to any act or omission within the scope of the official duties of the agent, employee, or officer.(C)Substantive and procedural requirementsThe State substantive and procedural requirements referred to in subparagraph (A) include—(i)administrative orders;(ii)injunctive relief;(iii)civil and administrative penalties and fines, regardless of whether such penalties or fines are punitive or coercive in nature or are imposed for isolated, intermittent, or continuing violations;(iv)reasonable service charges or oversight costs; and(v)laws or regulations requiring the imposition and maintenance of engineering or land use controls.(D)Reasonable service charges or oversight costsThe reasonable service charges or oversight costs referred to in subparagraph (C) include fees or charges assessed in connection with—(i)the processing, issuance, renewal, or modification of permits;(ii)the review of plans, reports, studies, and other documents;(iii)attorney’s fees;(iv)inspection and monitoring of facilities or vessels; and(v)any other nondiscriminatory charges that are assessed in connection with a State requirement regarding response relating to hazardous substances or pollutants or contaminants..3.Authority to delegate, issue regulationsSection 115 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9615) is amended by adding at the end the following new sentence: If the President delegates or assigns any duties or powers under this section to a department, agency, or instrumentality of the United States other than the Administrator, the Administrator may review, as the Administrator determines necessary or upon request of any State, actions taken, or regulations promulgated, pursuant to such delegation or assignment, for purposes of ensuring consistency with the guidelines, rules, regulations, or criteria established by the Administrator under this title..November 1, 2013The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed